Citation Nr: 1233195	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 20, 2006, for the grant of a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from February 1972 to December 1974.  This case comes to the Board of Veterans' Appeals (Board) from a rating decision from the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issue on appeal is remanded via the Appeals Management Center in Washington, DC.  .


REMAND

In December 2010, the Board remanded the issue of entitlement to an effective date earlier than May 11, 2006 for the grant of a total rating for compensation purposes based upon individual unemployability (TDIU) to the RO to implement the orders listed in the March 2009 Board decision and to readjudicate the claim of entitlement to an effective date earlier than May 11, 2006 for the grant of TDIU.  The Remand instructed that if the RO found that the Veteran was unable to follow a substantially gainful occupation during a period when he did not meet the rating criteria under 38 C.F.R. § 4.16(a) (2011), the RO was to refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to an earlier effective date for TDIU.  

A January 2011 rating decision implemented the orders listed in the March 2009 Board decision.  According to a March 2011 letter from the Director, Compensation and Pension Service, the case was being returned to the RO because the Veteran met the schedular requirements for TDIU beginning January 20, 2006 and the RO needed to readjudicate the case to determine whether the Veteran was entitled to an effective date earlier than May 11, 2006.  The Director noted that, if, by rating decision, it was determined that the Veteran was found to be entitled to TDIU from January 20, 2006 and the evidence of record showed that the Veteran was unemployable due to service-connected disabilities prior to this date, the case was to be returned to the Director's office for reconsideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 4.16(b).

A March 2012 rating decision granted an earlier effective date of January 20, 2006 for TDIU and granted eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  This rating decision found that prior to January 20, 2006, the preponderance of the evidence did not establish that there was an unusual factor of disability rendering the Veteran unable to secure or follow a substantially gainful occupation.  It was noted that the issue was not submitted for extraschedular consideration because there were "no exceptional factors or circumstances associated with the Veteran's disablement."

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).

The Veteran's service-connected chronic mechanical low back strain, spinal stenosis, severe disc degeneration at L5-S1with spurring at L2-3 and L3-4 (low back disorder) was assigned a 20 percent rating from April 30, 2004 to July 25, 2005; a 40 percent from July 26, 2005 to January 19, 2006; and a 60 percent rating beginning January 20, 2006.  This was the only service-connected disability until May 11, 2006, when right lower extremity radiculopathy, due to the low back disorder, was service connected.  Therefore, the Veteran did not meet the schedular criteria for TDIU prior to January 20, 2006.

Because the Veteran's rating failed to meet the schedular percentage standards of section 4.16(a) prior to January 20, 2006, the claim for TDIU may be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted).

Although the RO considered whether to refer this case to the Director of Compensation and Pension for an extraschedular rating in its March 2012 rating action, the criteria used to make this determination was incorrect.  Although the RO noted that the case was not submitted for extraschedular consideration because there were "no exceptional factors or circumstances associated with the Veteran's disablement," the criteria, as noted in the March 2011 letter from the Director of Compensation and Pension, is whether the Veteran was unemployable due to his service-connected disability.  

The Veteran was granted Social Security Administration disability benefits, effective June 6, 2005 due to his back disability.  When examined in August 2005, the Veteran complained of severe weakness and decreased motion and moderate spasm and pain; he reported that he had been given bed rest by his physician from October to November 2004 because of incapacitating episodes due to back disability.  It was noted by the examiner in December 2005 that the Veteran could not sustain one day per week employment due to back pain.  

Accordingly, the case is remanded for the following action:

The RO must refer the Veteran's claim for TDIU to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 4.16(b) for the period prior to January 20, 2006.  If the determination remains adverse to the Veteran, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran and his representative must be afforded a reasonable period in which to respond, and the record must then be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


